
	
		II
		112th CONGRESS
		2d Session
		H. R. 3378
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 21, 2012
			Received
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 220 Elm Avenue in Munising, Michigan, as the
		  Elizabeth L. Kinnunen Post Office Building.
	
	
		1.Elizabeth L. Kinnunen Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 220 Elm Avenue in Munising, Michigan, shall be known and
			 designated as the Elizabeth L. Kinnunen Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Elizabeth
			 L. Kinnunen Post Office Building.
			
	
		
			Passed the House of
			 Representatives December 20, 2012.
			Karen L. Haas,
			Clerk
		
	
